Citation Nr: 1040016	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2003 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Board remanded the case for further action by the originating 
agency in December 2005 and December 2008.  The case has now 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2007 substantive appeal, the Veteran requested a 
hearing before the Board at the New Orleans RO.  While a hearing 
was scheduled before a hearing officer at the RO in July 2008 (to 
which the Veteran failed to appear), no hearing before the Board 
was ever scheduled.  The Board's December 2008 remand ordered 
that such a hearing should be scheduled, but unfortunately, this 
action was not taken during the remand period.  

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).  In addition, the 
Veteran is entitled to a hearing before the Board at the RO.  
38 C.F.R. §§ 20.700, 20.703 (2010).  Therefore, the case must be 
remanded to allow for the scheduling of a hearing before the 
Board at the RO. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


